Citation Nr: 1546716	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  13-32 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967, with service in Vietnam from June 1966 to June 1967.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran presented testimony at a Board hearing in May 2015, and a transcript of the hearing is associated with his claims folder.  At the hearing, the record was held open for an additional 30 days to permit the Veteran an opportunity to obtain and submit additional evidence.


FINDING OF FACT

The Veteran's only current Axis I psychiatric disorder, major depressive disorder, was not manifest in service and is unrelated to service.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Adequate notice was provided in August 2012.

VA has obtained service treatment records, VA, and Social Security Administration records; assisted the Veteran in obtaining evidence; obtained a VA examination in September 2012; and afforded the Veteran the opportunity to give testimony before the Board.  The examination is adequate as it shows consideration of the claims record and the Veteran's contentions, and renders the necessary medical opinions in light of the evidence.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

The issue before the Board involves a claim of entitlement to service connection.   

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet.App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection specifically for posttraumatic stress disorder (PTSD) requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link, or causal nexus, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

Service treatment records are silent for reference to psychiatric symptomatology and diagnoses.  The Veteran denied having or having had psychiatric symptomatology on service discharge examination in November 1967, and he was psychiatrically normal at that time.  

Records first show psychiatric treatment in 2007.  On VA evaluation in November 2007, it was reported that the Veteran had first been seen by mental health in February 2007.  He complained of no ambition, and that business had been very bad.  He used to hunt, but he had not gone in a couple of years, and he did not put his boat in the water this year.  He reported being very irritable and yelling a lot.  He stated that his mind was always wandering about business.  In the past, the most he had made was $1000 per week, but he blamed the economy for his current poor income.  He reported that he would be in debt until he died, was behind on bills, and went bankrupt about 3 or 4 years ago.  The assessment was depressive disorder; rule-out alcohol abuse.  In the time since that November 2007 VA evaluation, depressive disorder/major depressive disorder have been diagnosed repeatedly in VA medical records.  A posttraumatic stress disorder (PTSD) screen was negative in January 2012.  

On VA psychiatric examination in September 2012, the examiner considered the Veteran's symptoms and indicated that they do not meet the criteria for a diagnosis of PTSD.  The current diagnosis was major depressive disorder.  The Veteran indicated that he had married in 1971 and divorced in 1994.  The marriage failed because of his anger toward his wife and children and due to his infidelity.  It was unclear what he did for a living during the 1970's.  In 1980, he started his own construction company, and ran it until 2008, when he obtained disability from Social Security Administration.  He had to retire in 2008 because of arthritis in his hands, shoulders, ankles, and back.  He had been seen at a VA Medical Center in February 2007 with diagnoses of major depressive disorder and generalized anxiety disorder.  He was next treated in November 2007.  He then dropped out of treatment until January 2012, and had been seen since then for major depressive disorder.  Stressors from service were considered.  The examiner indicated that the service stressors which had been described by the Veteran had had a powerful impact on him, and that likely the memories of those events were triggered by certain environmental stimuli.  However, the examiner stated that the nature, frequency, and severity of the Veteran's psychiatric symptoms do not meet the DSM-IV criteria for PTSD.  The examiner felt that it was less likely than not that the Veteran's exposure to the identified stressors was directly related to his current psychiatric symptoms and his diagnosed major depressive disorder.  His major depressive disorder instead was more likely than not related to other factors including the medical problems which forced him to retire, and to relationship problems.  

Based on the evidence, the Board concludes that service connection is not warranted for a psychiatric disorder.  The preponderance of the evidence indicates that the only Axis I psychiatric disorder present is major depressive disorder, and that it was not manifest in service and is unrelated to service.  The service treatment records and discharge examination reports are silent for reference for it, and it appears that the first treatment for and diagnosis of it was in 2007, which was almost 39 years post-service.  In about the 2007 timeframe, the Veteran's business had become in bad shape due to the economy, and/or he had become in poor enough health that Social Security Administration awarded him disability due to arthritis.  No evidence relates the Veteran's current major depressive disorder to service, and the VA psychiatric examiner in September 2012 indicated that the Veteran's service stressors considered were not related to it.  Instead, his major depressive disorder was more likely than not related to other factors, specifically the medical problems which forced the Veteran to retire, and relationship problems.  The VA psychiatric examination report also clearly indicates, for reasons given, that the Veteran does not have PTSD.  Namely, the nature, frequency, and severity of the Veteran's psychiatric symptoms do not meet the DSM-IV criteria for PTSD.  As the Veteran does not have PTSD, service connection cannot be granted for it.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).  

While the Veteran feels, as reflected by his November 2013 argument, that somehow other problems were written about (at the time of the VA examination?) that should not have entered his claim, such as a bad back, foot, ankle, and elbows, the preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).  The examiner appears to have taken all important information into consideration in formulating the medical opinions rendered. 

The Board notes that the Veteran appears to have served his very country well, as reflected by a June 1967 letter to his mother from his superior.  The Board would like to thank the Veteran for his service; and regrets that service connection cannot be granted for a psychiatric disorder based on the evidence of record.  


ORDER

Service connection for a psychiatric disorder is denied.



____________________________________________
Michael Martin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


